Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.



Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 15 and 18 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving, at a server computer system, first content-related data from a first computer system of a first provider system, the first content-related data being indicative of first access information for one or more first content items; 
receiving, at the server computer system, second content-related data from a second computer system of a second provider system, the second content-related data being indicative of second access information for one or more second content items, wherein the first computer system is distinct from the second computer system, and wherein the first provider system is distinct from the second provider system; 
calculating, by the server computer system, for a content item, a value of the content item, the calculating of the value for the content item comprising: 
generating third access information by applying a first weight value to the first access information and applying a second weight value to the second access information; 
accessing a fractional increase of a total number of viewers accessing the content item, the fractional increase being based on the third access information and a reference access information of the content item; and 

automatically generating, by the server computer system, based on the calculated value for the content item satisfying a second predetermined threshold, third content-related data comprising information identifying the content item”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Examiner has previously presented Petty as teaching content ranking and reviewer selection (Abstract) as content receives review ratings to produce cumulative ratings from a predetermined number of viewers (Fig. 4A, paras. 47 – 59 and 96 – 114).  However, Petty does not clearly demonstrate accessing an increase of a total number of viewers and comparing the increase to a fist threshold.
To supplement the teaching of Petty, Examiner presents Roberts as teaching a popularity curve as consumers become aware of and access a media content instance until a peak popularity point is reached (Fig. 6, paras. 22, 118 and 133) and specifying a media content popularity threshold to be reached (para. 139).  However, the combination of Petty and Roberts does not clearly demonstrate the newly added limitation accessing a fractional increase of total number of viewers and comparing the fractional increase to a first predetermined threshold.
Examiner further presents Roberts et al., US Pub. 2011/0283304 A1 (hereinafter Roberts2011) as teaching rising popularity data 732, such as True Blood is up 6% this week (Fig. 7B and [0108]).  However, the rising program popularity data 732 of fig. 7B illustrates increasing television content popularity based on current program popularity as compared with program popularity from a previous point in time.  Roberts2011 does not disclose accessing the fractional increase being based on the third access information and reference access information with the third access information being generated “by applying a first weight value to the first access information and applying a second weight value to the second access 
Claims 15 and 18 are considered allowable for the same reasons stated above. The dependent claims 2 – 14, 16 and 17 and 19 - 20 are allowed because they further limit independent claims 1, 15 and 18.
Examiner notes that Applicant’s arguments with regards to the Double Patenting Rejection have been fully considered and found persuasive.  Therefore, the Double Patenting Rejection of Claims 1 – 20 is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al., US Pub. 2011/0283304 A1 (hereinafter Roberts2011) teaches rising popularity data 732, such as True Blood is up 6% this week (Fig. 7B and [0108]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421